Citation Nr: 1627995	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-43 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a left knee disability. 

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for high blood pressure. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen claims of service connection for a left knee disability and high blood pressure and denied a claim of entitlement to service connection for bilateral hearing loss.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted, in the October 2008 rating decision, the RO declined to reopen the claims of service connection for a left knee disability and high blood pressure and denied the claim of entitlement to service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement later in that same month.  Following an August 2010 statement of the case on these issues, the Veteran submitted a substantive appeal via Form 9 received in October 2010, in which the Veteran requested a Board hearing by live videoconference.  A review of the electronic claims files indicates that the Veteran was not afforded a Board hearing on these issues.  The Board notes that a January 2016 Certification of Appeal indicates that a Board hearing was requested by the Veteran, but that the requested hearing was not held without providing an explanation.  As such, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2015). 
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge by videoconference.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R.  FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


